DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-40 are pending in the instant application. Claims 9-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1, 2 and 7 are rejected. Claims 3-6 and 8 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on March 9, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-8, and the species “of Claims 2 and 3 (encompassed by at least Claims 1-3), or, if the Examiner requires further election for examination, the species of Claim 8 (encompassed by at least Claims 1 and 8), or, if the Examiner requires even further election for examination, the compound represented by formula (1-01), as seen in Claim 8 (encompassed by at least Claims 1 and 8).” The traversal is on the ground(s): there is no undue burden. This is not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0055168 A1.
US 2010/0055168 A1 discloses cationic lipids having Formula (I) (see [0005]), such as the compound (9Z,9’Z,12Z,12’Z)-2-(4-methylpiperazin-1-yl)propane-1,3-
    PNG
    media_image1.png
    81
    655
    media_image1.png
    Greyscale
wherein the linking group LR is -O-C(=O)- and Q is 
    PNG
    media_image2.png
    138
    83
    media_image2.png
    Greyscale
.
Claim Objections
	Claims 3-6 and 8 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626